PER CURIAM.
The North Carolina Department of Health and Human Services (DHHS) issued a semi-annual dialysis report indicating a need for additional dialysis service stations in Wake County. Bio-Medical Applications of North Carolina, Inc. (Bio-Medical) brought an action in Wake County Superior Court challenging the data on which the semi-annual report was based and requesting a declaratory judgment, as well as preliminary and permanent injunctions and a writ of mandamus. DHHS and defendant-intervenors moved for dismissal, and a Superior Court judge dismissed the action and granted summary judgment in their favor.
Bio-Medical appealed to the North Carolina Court of Appeals. While the appeal was pending, DHHS issued a Certificate of Need to *230defendant-intervenor Total Renal Care of North Carolina, LLC (Total Renal Care) to construct ten new dialysis service centers in Wake County. Bio-Medical contested the Certificate of Need issuance in an administrative hearing, but the final agency decision upheld the issuance. Bio-Medical did not appeal the agency decision. Thereafter, a divided panel of the Court of Appeals affirmed the trial court’s ruling.
Bio-Medical filed an appeal with this Court based on the Court of Appeals’ dissent, as well as a petition for a writ of supersedeas. DHHS and Total Renal Care filed separate motions to dismiss Bio-Medical’s appeal based on mootness.
After hearing oral arguments and carefully reviewing the record, the parties’ briefs, and all other documents submitted, the Court concludes that Bio-Medical’s claim is moot. Accordingly, Bio-Medical’s appeal is dismissed.
APPEAL DISMISSED AS MOOT.
Justice TIMMONS-GOODSON did not participate in the consideration or decision of this case.